United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3029
                                    ___________

Thuworn Shields,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Grant Harris, Warden, Arkansas          *
Department of Correction; CO-I          *      [UNPUBLISHED]
Jackson, Disciplinary Hearing Officer,  *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: March 7, 2000
                               Filed: March 14, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Thuworn Shields brought this 42 U.S.C. § 1983 action,
asserting various claims arising out of a stay in disciplinary segregation, plus a claim
that treatment for his hemorrhoids had been delayed. Defendants twice moved for
dismissal, arguing Shields failed to exhaust available administrative remedies. The
district court1 dismissed Shields’s complaint without prejudice because he failed to

      1
       The HONORABLE JAMES M. Moody, United States District Judge for the
Eastern District of Arkansas.
respond to the second motion to dismiss within thirty days, despite the court’s warning
that he risked dismissal if he failed to respond. Shields appeals, arguing he in fact
responded but his response was not timely filed in the district court. Shields should
have raised this issue in the district court by moving for reconsideration of the
dismissal, instead of raising it for the first time on appeal. On this record, the district
court did not abuse its discretion by dismissing the complaint without prejudice. Its
judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-